DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2019, 5/31/2019, 6/17/2019, 8/15/2019, 11/18/2019, and 12/30/2019 were filed before the mailing date of the first office action on the merits. The information disclosure statements (IDS) submitted on 4/07/2020, 9/10/2020, 10/27/2020, 11/13/2020, and 3/31/2021 were filed after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claim 1, the claim recites a method comprising: receiving query text based on a query submitted by a user; generating a look-up sequence corresponding to the query text; retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user; generating, for the sensor candidate, a relevance score quantifying a relevance between the look-up sequence and the sensor candidate; determining based on the relevance score that the sensor candidate qualifies as a query related sensor candidate; generating an altered query by altering the query text based on information from the query-related sensor candidate; submitting the altered query to an online search engine to retrieve results relevant to the submitted query; and outputting through a computer interface a search result generated by the online search engine in response to the altered query text. 
The limitations directed towards generating a look-up sequence corresponding to the query text, generating, for the sensor candidate, a relevance score quantifying a relevance between the look-up sequence and the sensor candidate, determining based on the relevance score that the sensor candidate qualifies as a query related sensor candidate, and generating an altered query by altering the query text based on information from the query-related sensor candidate, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving query text based on a query submitted by a user, retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising identification information for sensors associated with the user, submitting the altered query to an online search engine to retrieve results relevant to the submitted query, and outputting through a computer interface a search result generated by the online 
For example, but for the limitations stating “receiving query text based on a query submitted by a user”,  “retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user”, “submitting the altered query to an online search engine to retrieve results relevant to the submitted query”, and “outputting through a computer interface a search result generated by the online search engine in response to the altered query text”, the mention of “generating a look-up sequence corresponding to the query text”, “generating, for the sensor candidate, a relevance score quantifying a relevance between the look-up sequence and the sensor candidate”, “determining based on the relevance score that the sensor candidate qualifies as a query related sensor candidate”, and “generating an altered query by altering the query text based on information from the query-related sensor candidate” in the context of this claim, can encompass a user mentally generating an alternative search query and mentally generating sensor candidates to construct alternative search queries that are of relevance to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claim recites receiving query text based on a query submitted by a user, retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user, submitting the altered query to an online search engine to retrieve results relevant to the submitted query, and outputting through a computer interface a search result generated by the online search engine in 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting receiving query text based on a query submitted by a user, retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user, submitting the altered query to an online search engine to retrieve results relevant to the submitted query, and outputting through a computer interface a search result generated by the online search engine in response to the altered query text are recited at a high level of generality to apply the exception using generic computer components because “search engine” is the generic component used to perform searches with the altered query and “data store” is the generic component used to store sensor candidates. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, receiving query text based on a query submitted by a Versata (see MPEP 2106.05(d))). To further elaborate, the additional limitations, “receiving query text based on a query submitted by a user”, “retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user”, “submitting the altered query to an online search engine to retrieve results relevant to the submitted query”, and “outputting through a computer interface a search result generated by the online search engine in response to the altered query text of searching according to the expanded search query text” does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. The claim is not patent eligible.
With respect to claim 11, the claim recites a method comprising: receiving query text based on a query submitted by a user; generating a look-up sequence corresponding to the query text; retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate; selecting one or more of the retrieved sensor candidates based on the corresponding relevance scores to generate query-related sensor candidates; generating an altered query by altering the query text based on information from the query-related sensor candidates to submit the altered query to an online search engine to retrieve results relevant to 
The limitations directed towards generating a look-up sequence corresponding to the query text, selecting one or more of the retrieved sensor candidates based on the corresponding relevance scores to generate query-related sensor candidates, generating an altered query by altering the query text based on information from the query-related sensor candidates to submit the altered query to an online search engine to retrieve results relevant to the submitted query, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than receiving query text based on a query submitted by a user, reciting retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate and outputting a search result generated by the online search engine in response to the altered query text, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “receiving query text based on a query submitted by a user”, “retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate” and “outputting a search result generated by the online search engine in response to the altered query text”, the mention of “generating a look-up sequence corresponding to the query text”, “selecting one or more of the retrieved sensor candidates based on the corresponding relevance scores to generate 
The judicial exception is not integrated into a practical application by additional elements. In particular the claim recites receiving query text based on a query submitted by a user, retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate and outputting a search result generated by the online search engine in response to the altered query text. Receiving query text based on a query submitted by a user, retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate and outputting a search result generated by the online search engine in response to the altered query text is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of searching) such that it amounts to no more than mere instructions to apply the exception. These additional elements does not integrate the abstract idea into a practical application because it does not 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting receiving query text based on a query submitted by a user, retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate and outputting a search result generated by the online search engine in response to the altered query text are recited at a high level of generality to apply the exception using generic computer components because “search engine” is the generic component used to perform searches with the altered query and “data store” is the generic component used to store sensor candidates. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, receiving query text based on a query submitted by a user, retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users, each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate and outputting a search result generated by the online search engine in response to the altered query text, are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional limitations, “receiving query text based on a query submitted by a user”, “retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital 
With respect to claim 19, the claim recites an apparatus comprising a processor and a memory storing instructions executable by the processor to: receive query text based on a query submitted by a user; generate a look-up sequence corresponding to the query text; retrieve a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising sensor information received over a computer network from sensors associated with the user, the sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate; select the sensor candidates for use in query alteration based on the relevance score to generate a query-related sensor candidate; alter the query text based on information from the query-related sensor candidate; and submit the altered query text to an online search engine to retrieve results relevant to the submitted query; and outputting a search result generated by the online search engine in response to the altered query text. 
The limitations directed towards generate a look-up sequence corresponding to the query text, select the sensor candidates for use in query alteration based on the relevance score to generate a query-related sensor candidate, and alter the query text based on information from the query-related sensor candidate, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus comprising a processor and a memory storing instructions executable by the processor to: retrieve a sensor candidate that is responsive to the look-up sequence from a digital 
For example, but for the limitations stating “An apparatus comprising a processor and a memory storing instructions executable by the processor to:”, “receive query text based on a query submitted by a user”, “retrieve a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising sensor information received over a computer network from sensors associated with the user, the sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate”, “submit the altered query text to an online search engine to retrieve results relevant to the submitted query”, and “outputting a search result generated by the online search engine in response to the altered query text”, the mention of “generate a look-up sequence corresponding to the query text”, “select the sensor candidates for use in query alteration based on the relevance score to generate a query-related sensor candidate”, and “alter the query text based on information from the query-related sensor candidate” in the context of this claim, can encompass a user mentally generating an alternative search query and mentally generating sensor candidates to construct alternative search queries that are of relevance to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, an apparatus comprising a processor and a memory Versata (see MPEP 2106.05(d))). To further elaborate, the additional limitations, “An apparatus comprising a processor and a memory storing instructions executable by the processor to:”, “receiving query text based on a query submitted by a user”, “retrieve a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising sensor information received over a 
With respects to claim 2, 12, and 20 the limitations are directed towards submitted query comprising text submitted through a textual interface of a mobile device. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 2, 12, and 20 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 3 and 13, the limitations are directed towards submitted query comprising a voice query submitted to a natural language processing unit of a mobile device. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 3 and 13 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 4 and 14, the limitations are directed towards extracting one or more tokens from the query text; and constructing one or more n-grams based on combinations of the one or more tokens. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can extract one or more tokens from the query text and one or more n-grams based on combinations of the one or more tokens. Therefore, claims 4 and 9 do not recite additional limitations 
With respects to claim 5, the limitations are directed towards the sensor candidate comprises an entity name associated with a sensor wirelessly coupled to the sensor candidate. These elements further elaborate the abstract idea merely confine the claim to a particular technological environment or field of use. Therefore, claims 5 and 10 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 6, the limitations are directed towards each of the at least one sensor candidate further comprising at least one of a brand name, segment type, and product type associated with a sensor. These elements further elaborate the abstract idea merely confine the claim to a particular technological environment or field of use. Therefore, claims 6 and 16 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 7 and 17, the limitations are directed towards calculating the relevance score based on textual similarity between the look-up sequence and a data field of the sensor candidate. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can calculate the relevance score based on textual similarity between the look-up sequence and a data field of the sensor candidate. Therefore, claims 7 and 17 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 8 and 18, the limitations are directed towards calculating the relevance score based on a weighted mean of sensor characteristics comprising: frequency of usage, duration of usage, last-used time, and novelty factor. These elements further elaborate the abstract idea and the 
With respects to claim 9, the limitations are directed towards replacing one or more words in the query text with an entity name of the sensor candidate. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can alter query text by replacing one or more words in the query with an entity name. Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 10, the limitations are directed towards providing the query-related sensor candidate to a speller module of a search engine interface to correct spelling in the query text. These elements further elaborate the abstract idea merely confine the claim to a particular technological environment or field of use. Therefore, claim 10 does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 15, the limitations are directed towards each of the at least one sensor candidate comprising an entity name associated with a sensor coupled to a network. These elements further elaborate the abstract idea merely confine the claim to a particular technological environment or field of use. Therefore, claims 5 and 10 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respects to claim 16, the limitations are directed towards each of the at least one sensor candidate further comprising at least one of a brand name, segment type, and product type associated 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 11, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US 20120197856 A1) hereinafter Banka.
As to claim 1:
Hazra discloses:
A method comprising:
receiving query text based on a query submitted by a user [Figure 5 Item 510 teaches receiving a text query inputted by a first user of an online social network, the text query comprising one or more n-grams.]; 
generating a look-up sequence corresponding to the query text [Paragraph 0055 teaches the user may conduct a search against the online social network by inputting a text query into a user interface of the social­networking system 160 (e.g., a query field). The text query may comprise one or more n-grams. The examiner interprets n-grams to be look-up sequences.]; 
generating, for the sensor candidate, a relevance score quantifying a relevance between the look-up sequence and the sensor candidate; determining based on the relevance score that the sensor candidate qualifies as a query related sensor candidate [Paragraph 0074 teaches the client system may calculate a rank for each identified candidate keyword or one of its corresponding keyword queries based at least in part on the source associated with the candidate keyword. The client system may calculate the rank for a keyword query based on information received from the social-networking system. The client system may also calculate a rank for an identified candidate keyword or its corresponding keyword query based on a pre-assigned static score for the candidate keyword. The static score may be calculated by a server-side process of the online social network based on a plurality of factors such as a location associated with the querying user. Paragraph 0077 teaches the client system may calculate the rank for each of the identified candidate keywords further based on a location of the client system. The client system may detect the querying user's location via one or more of its sensors (e.g., GPS). It may also store information about one or more locations associated with one or more of the cached search keywords. The ranker process may up-rank a particular candidate keyword or its corresponding keyword query if the location associated with the candidate keyword matches the location of the client system.
 
generating an altered query by altering the query text based on information from the query-related sensor candidate [Paragraph 0072 teaches the client system may generate one or more keyword queries. Each of the keyword queries may comprise an identified candidate keyword matching the text query inputted by the user. After the client system has identified one or more candidate keywords that match the text query inputted by the user from the cached search keywords, it may use the candidate keywords to construct one or more keyword queries. A keyword query may simply be a candidate keyword. As an example and not by way of limitation, in response to the text query "Tes" inputted by the user, the client system 130 may identify the locally cached keyword "tesla model 3" as matching the text query. It may then generate "tesla model 3" as a keyword query. To elaborate, the examiner interprets candidate keywords to be query-related sensor candidates and constructing one or more keyword queries using the candidate keywords to be based on the query-related sensor candidates.]; 
submitting the altered query to an online search engine to retrieve results relevant to the submitted query [Paragraph 0080 teaches the user may read the keyword query suggestions and their corresponding explanations displayed in the drop­down menu. If the user finds a keyword query that she intends to use to search the online social network, the user may choose the keyword query by ; and 
outputting through a computer interface a search result generated by the online search engine in response to the altered query text [Paragraph 0035 teaches generate a search-results interface with search results corresponding to the identified content and send the search-results interface to the user. The social-networking system 160 may then send the search-results interface to the web browser 132 on the user's client system 130. The user may then click on the URL links or otherwise select the content from the search-results interface to access the content from the social-networking system 160 or from an external system (such as, for example, a third-party system 170), as appropriate. Paragraph 0078 teaches the suggested keyword queries may be displayed on a webpage associated with the online social network accessed by a web browser 132 on the client system 130 of the querying user. The suggested keyword queries may alternatively be displayed in a user interface associated with an application corresponding to the social-networking system 160 that is installed on the client system 130 of the querying user.
Note: The client system 130 is with a browser interpreted to be the claimed computer interface. Search results sent to the browser based on suggested keywords is interpreted to be the claimed a computer interface a search result generated by the online search engine in response to the altered query text, wherein the social-networking system that is configured to handle search queries is interpreted to be the claimed online search engine.
 
Hazra discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user.

retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user [Paragraph 0014 teaches the sensor nodes are connected via a communication network 14 including network links 24, and sensor-network gateways 28. In particular embodiments, each sensor node 12 communicates only with one sensor-network gateway 28. Each sensor-network gateway 28 may link together multiple sensor nodes 12. Each sensor-network gateway 28 may be connected via communication link 24 to one or more aggregator nodes 16. Paragraph 0018 teaches sensor network 10 includes one or more sensor nodes 12. In particular embodiments, a sensor node 12 includes one or more devices that may measure or otherwise sense one or more physical quantities and convert the sensed physical quantities into or generate based on the sensed physical quantities one or more signals. Paragraph 0023 teaches an aggregator node 16 is a node in a system that collects sensor-data from a set of sensor nodes 12 (which may be a subset of all sensor nodes 12 in a sensor network 10). An aggregator node 16 may include one or more aggregator nodes 16. Aggregator node 16 may provide an infrastructure for collecting and aggregating data from sensor nodes 12. In particular embodiments, each aggregator node 16 is responsible for collecting sensor data from a set of sensor nodes 12 in its physical or logical neighborhood. Paragraph 0032 teaches aggregation layer 203 may include one or more computer systems (such as for example servers) and may be unitary or distributed. Aggregation layer 203 may include one or more aggregator nodes 16. This disclosure contemplates any suitable aggregation layer 203. As an example and not by way of limitation, a sensor network may store sensor data and transmit it to aggregation layer 203 periodically in batches. Paragraph 0083 teaches indexer node 26 generates keywords for each received sensor data stream. In particular embodiments, indexer nodes 26 use metadata added by aggregator nodes 16 as keywords describing the stream. Every stream is summarized and annotated by keywords, which indexer node 26 uses as anchor keywords for inverted 
Note: Aggregator node 12 collecting sensor data from sensor nodes via the sensor-network gateway is interpreted to read on the retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user. Aggregator nodes 12 is interpreted to be the claimed digital sensor data store, aggregator nodes 12 receiving sensor data via communication link to the sensor network gateway and sensor nodes is interpreted to be the claimed sensor information received over a computer network from sensors. In the context of the cited prior art, the cited network is interpreted to include computer (see Paragraph 0032) which reads on the claimed computer network. Sensors associated with mobile phones transmitting sensor data via the sensor network to aggregators is interpreted to read on the claimed sensors associated with the user. In the context of the claims, sensor candidate that is responsive to the look-up sequence is interpreted to be text or a keyword used to complete a search and look-up sequence is interpreted to be text or n-gram representing (or responsive) to the text or keyword used to complete a search. Therefore, the cited keywords, based on sensor data, used for searching is interpreted to be the claimed sensor candidate that is responsive to the look-up sequence, wherein sensor data that is collected and stored in aggregator nodes is interpreted to include the claimed sensor information.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra, by incorporating a sensor network comprising sensors linked to aggregators to collect sensor data, wherein sensors are associated with a mobile phone (see Banka Paragraph 0014, 0018, 

As to claim 4:
Hazra discloses:
The method of claim 1, the generating the at least one look-up sequence comprising: 
extracting one or more tokens from the query text [Paragraph 0058 teaches the client system of a user of the online social network may receive a text query inputted by the user. The received text query may comprise one or more n-grams.]; and 
constructing one or more n-grams based on combinations of the one or more tokens [Paragraph 0058 teaches the client system of a user of the online social network may receive a text query inputted by the user. The received text query may comprise one or more n-grams. The client system 130 may receive a text query "iron man" from a user. The text query may comprise at least the n-grams "iron," "man," and "iron man." The examiner interprets individual words to be tokens or n-grams and the combination of “iron man” to be the constructed n-gram from n-gram “iron” and “man”.]

As to claim 5:
Hazra discloses:
The method of claim 1, wherein the sensor candidate comprises an entity name associated with a sensor wirelessly coupled to the sensor candidate [Paragraph 0072, 0077, 0078, and 0080 teaches the client system may generate one or more keyword queries. Each of the keyword queries may comprise an identified candidate keyword matching the text query inputted by the user. The client 
Note: The examiner interprets the entity name to be the Car Dealership associated with the GPS sensor used by the client device. The examiner interprets the Car Dealership to be wirelessly coupled to the GPS (sensor) since the Car Dealership entity name is identified via the GPS given that GPS technology is commonly understood to be satellite based (wireless), therefore, the GPS sensor is wirelessly coupled to the Car Dealership entity name.]

As to claim 11:
Hazra discloses:
A method comprising:
receiving query text based on a query submitted by a user [Figure 5 Item 510 teaches receiving a text query inputted by a first user of an online social network, the text query comprising one or more n-grams.]; 
generating a look-up sequence corresponding to the query text [Paragraph 0055 teaches the user may conduct a search against the online social network by inputting a text query into a user interface of the social­networking system 160 (e.g., a query field). The text query may comprise one or more n-grams. The examiner interprets n-grams to be look-up sequences.];
each of the retrieved at least one sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate [Paragraph 0074 teaches the client system may calculate a rank for each identified candidate keyword or one of its corresponding keyword queries based at least in part on the source associated with the candidate keyword. The client system may calculate the rank for a keyword query based on information received from the social-networking system. The client system may also calculate a rank for an identified candidate keyword or its corresponding keyword query based on a pre-assigned static score for the candidate keyword. The static score may be calculated by a server-side process of the online social network based on a plurality of factors such as a location associated with the querying user. Paragraph 0077 teaches the client system may calculate the rank for each of the identified candidate keywords further based on a location of the client system. The client system may detect the querying user's location via one or more of its sensors (e.g., GPS). It may also store information about one or more locations associated with one or more of the cached search keywords. The ranker process may up-rank a particular candidate keyword or its corresponding keyword query if the location associated with the candidate keyword matches the location of the client system.
Note: The examiner interprets up-rank a particular candidate keyword or its corresponding keyword query to be the claimed determining based on the relevance score that the sensor qualifies as a query related sensor candidate, wherein the examiner interprets the process up-ranking a particular candidate keyword must indicate a higher measure relevancy and matching with the location of the client system must also include the claimed qualifies as a query related sensor candidate, wherein the ;
selecting one or more of the retrieved sensor candidates based on the corresponding relevance scores to generate query-related sensor candidates [Paragraph 0065 and 0069 teaches the social-networking system may calculate a static score for each of the extracted keywords using a server-side process. Among keywords extracted from a particular source, those with the highest scores may be selected for client-side caching. The client system may update the search keywords stored on its local cache. The search keywords may be updated periodically, upon detection of a trigger action, or both. The social-networking system may then send data describing the updates to the client system. Specifically, the data may comprise information describing one or more search keywords to be added to the local cache and one or more keywords to be removed. Additionally, the social-networking system may send one or more updates to the static scores assigned to the cached keywords to the client system. Although not explicitly stated, the examiner interprets the determination of the highest scores to be selected for client-side caching to be factors used in determining keywords that are added or removed and preserving keywords that are not removed from the cache. The examiner also interprets sensor candidates to be keywords.]; 
generating an altered query by altering the query text based on information from the query-related sensor candidates [Paragraph 0072 teaches the client system may generate one or more keyword queries. Each of the keyword queries may comprise an identified candidate keyword matching the text query inputted by the user. After the client system has identified one or more candidate keywords that match the text query inputted by the user from the cached search keywords, it may use the candidate keywords to construct one or more keyword queries. A keyword query may simply be a  to submit the altered query to an online search engine to retrieve results relevant to the submitted query [Paragraph 0080 teaches the user may read the keyword query suggestions and their corresponding explanations displayed in the drop­down menu. If the user finds a keyword query that she intends to use to search the online social network, the user may choose the keyword query by clicking on it. The act of clicking may cause a search to be conducted against the online social network using the chosen keyword query.]; and 
outputting a search result generated by the online search engine in response to the altered query text [Paragraph 0035 teaches generate a search-results interface with search results corresponding to the identified content and send the search-results interface to the user. The social-networking system 160 may then send the search-results interface to the web browser 132 on the user's client system 130. The user may then click on the URL links or otherwise select the content from the search-results interface to access the content from the social-networking system 160 or from an external system (such as, for example, a third-party system 170), as appropriate. Paragraph 0078 teaches the suggested keyword queries may be displayed on a webpage associated with the online social network accessed by a web browser 132 on the client system 130 of the querying user. The suggested keyword queries may alternatively be displayed in a user interface associated with an application corresponding to the social-networking system 160 that is installed on the client system 130 of the querying user.
a computer interface a search result generated by the online search engine in response to the altered query text, wherein the social-networking system that is configured to handle search queries is interpreted to be the claimed online search engine.]

Hazra discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users.
Banka discloses:
 retrieving at least one sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising information received over a computer network from sensors associated with the users [Paragraph 0014 teaches the sensor nodes are connected via a communication network 14 including network links 24, and sensor-network gateways 28. In particular embodiments, each sensor node 12 communicates only with one sensor-network gateway 28. Each sensor-network gateway 28 may link together multiple sensor nodes 12. Each sensor-network gateway 28 may be connected via communication link 24 to one or more aggregator nodes 16. Paragraph 0018 teaches sensor network 10 includes one or more sensor nodes 12. In particular embodiments, a sensor node 12 includes one or more devices that may measure or otherwise sense one or more physical quantities and convert the sensed physical quantities into or generate based on the sensed physical quantities one or more signals. Paragraph 0023 teaches an aggregator node 16 is a node in a system that collects sensor-data from a set of sensor nodes 12 (which may be a subset of all sensor nodes 12 in a sensor network 10). An aggregator node 16 may include one or more aggregator nodes 16. Aggregator 
Note: Aggregator node 12 collecting sensor data from sensor nodes via the sensor-network gateway is interpreted to read on the retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user. Aggregator nodes 12 is interpreted to be the claimed digital sensor data store, aggregator nodes 12 receiving sensor data via communication link to the sensor network gateway and sensor nodes is interpreted to be the claimed sensor information received over a computer network from sensors. In the context of the cited prior art, the cited network is interpreted to include computer (see Paragraph 0032) which reads on the claimed computer network. Sensors associated with mobile phones transmitting sensor data via the sensor network to aggregators is interpreted to read on the claimed sensors associated with the user. In the context of the claims, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra, by incorporating a sensor network comprising sensors linked to aggregators to collect sensor data, wherein sensors are associated with a mobile phone (see Banka Paragraph 0014, 0018, 0023, 0032, 0083, and 0113), because both applications are directed to query processing; incorporating a sensor network comprising sensors linked to aggregators to collect sensor data, wherein sensors are associated with a mobile phone improves the relevance and ranking of the query results (see Banka Paragraph 0116).

As to claim 14:
Hazra discloses:
The method of claim 11, wherein the generating the at least one look-up sequence comprises by: extracting one or more tokens from the query text [Paragraph 0058 teaches the client system of a user of the online social network may receive a text query inputted by the user. The received text query may comprise one or more n-grams.]; and constructing one or more n-grams based on combinations of the one or more tokens [Paragraph 0058 teaches the client system of a user of the online social network may receive a text query inputted by the user. The received text query may comprise one or more n-grams. The client system 130 may receive a text query "iron man" from a user. The text query may 

As to claim 15:
Hazra discloses:
The method of claim 11, each of the at least one sensor candidate comprising an entity name associated with a sensor coupled to a network [Paragraph 0072, 0077, 0078, and 0080 teaches the client system may generate one or more keyword queries. Each of the keyword queries may comprise an identified candidate keyword matching the text query inputted by the user. The client system may calculate the rank for each of the identified candidate keywords further based on a location of the client system. The client system 130 may detect the querying user's location via one or more of its sensors (e.g., GPS). After the client system has identified one or more candidate keywords that match the text query inputted by the user from the cached search keywords, it may use the candidate keywords to construct one or more keyword queries. A keyword query may simply be a candidate keyword. The client system may display one or more suggested keyword queries in response to the user inputting the one or more n-grams of the text query. Each of the keyword query suggestions may comprise a brief explanation, which may indicate the source associated with the query suggestion and provide extra information about the query suggestion. For example, the keyword query suggestion "tesla motors palo alto" may be displayed along with an explanation "Car Dealership---4.7*---4180 El Camino Real, Palo Alto, Calif. 94304." This explanation may indicate that this query suggestion is related to a location associated with the querying user. The examiner interprets the entity name to be the Car Dealership associated the GPS sensor used by the client device.]


Hazra discloses:
An apparatus comprising a processor and a memory storing instructions executable by the processor to: 
receive query text based on a query submitted by a user [Figure 5 Item 510 teaches receiving a text query inputted by a first user of an online social network, the text query comprising one or more n-grams.]; 
generate a look-up sequence corresponding to the query text [Paragraph 0055 teaches the user may conduct a search against the online social network by inputting a text query into a user interface of the social­networking system 160 (e.g., a query field). The text query may comprise one or more n-grams. The examiner interprets n-grams to be look-up sequences.]; 
the sensor candidate associated with a relevance score quantifying relevance between the look-up sequence and the sensor candidate [Paragraph 0074 teaches the client system may calculate a rank for each identified candidate keyword or one of its corresponding keyword queries based at least in part on the source associated with the candidate keyword. The client system may calculate the rank for a keyword query based on information received from the social-networking system. The client system may also calculate a rank for an identified candidate keyword or its corresponding keyword query based on a pre-assigned static score for the candidate keyword. The static score may be calculated by a server-side process of the online social network based on a plurality of factors such as a location associated with the querying user. Paragraph 0077 teaches the client system may calculate the rank for each of the identified candidate keywords further based on a location of the client system. The client system may detect the querying user's location via one or more of its sensors (e.g., GPS). It may also store information about one or more locations associated with one or more of the cached search keywords. 
Note: The examiner interprets up-rank a particular candidate keyword or its corresponding keyword query to be the claimed determining based on the relevance score that the sensor qualifies as a query related sensor candidate, wherein the examiner interprets the process up-ranking a particular candidate keyword must indicate a higher measure relevancy and matching with the location of the client system must also include the claimed qualifies as a query related sensor candidate, wherein the both the user’s location (or location of the client system) is related to the candidate keyword. The querying users’s location or information about one or more locations is interpreted to be representative of the sensor candidate and the candidate keyword is interpreted to be the claimed look-ups sequence.]  
select the sensor candidates for use in query alteration based on the relevance score to generate a query-related sensor candidate [Paragraph 0065 and 0069 teaches the social-networking system may calculate a static score for each of the extracted keywords using a server-side process. Among keywords extracted from a particular source, those with the highest scores may be selected for client-side caching. The client system may update the search keywords stored on its local cache. The search keywords may be updated periodically, upon detection of a trigger action, or both. The social-networking system may then send data describing the updates to the client system. Specifically, the data may comprise information describing one or more search keywords to be added to the local cache and one or more keywords to be removed. Additionally, the social-networking system may send one or more updates to the static scores assigned to the cached keywords to the client system. Although not explicitly stated, the examiner interprets the determination of the highest scores to be selected for client-side caching to be factors used in determining keywords that are added or removed and preserving keywords that are not removed from the cache. The examiner also interprets sensor candidates to be keywords.] 
alter the query text based on information from the query-related sensor candidate [Paragraph 0072 teaches the client system may generate one or more keyword queries. Each of the keyword queries may comprise an identified candidate keyword matching the text query inputted by the user. After the client system has identified one or more candidate keywords that match the text query inputted by the user from the cached search keywords, it may use the candidate keywords to construct one or more keyword queries. A keyword query may simply be a candidate keyword. As an example and not by way of limitation, in response to the text query "Tes" inputted by the user, the client system 130 may identify the locally cached keyword "tesla model 3" as matching the text query. It may then generate "tesla model 3" as a keyword query. To elaborate, the examiner interprets candidate keywords to be query-related sensor candidates and constructing one or more keyword queries using the candidate keywords to be based on the query-related sensor candidates.]; and 
submit the altered query text to an online search engine to retrieve results relevant to the submitted query [Paragraph 0080 teaches the user may read the keyword query suggestions and their corresponding explanations displayed in the drop­down menu. If the user finds a keyword query that she intends to use to search the online social network, the user may choose the keyword query by clicking on it. The act of clicking may cause a search to be conducted against the online social network using the chosen keyword query.]; and 
outputting a search result generated by the online search engine in response to the altered query text [Paragraph 0035 teaches generate a search-results interface with search results corresponding to the identified content and send the search-results interface to the user. The social-networking system 160 may then send the search-results interface to the web browser 132 on the user's client system 130. The user may then click on the URL links or otherwise select the content from the search-results interface to access the content from the social-networking system 160 or from an external system (such as, for example, a third-party system 170), as appropriate. Paragraph 0078 
Note: The client system 130 is with a browser interpreted to be the claimed computer interface. Search results sent to the browser based on suggested keywords is interpreted to be the claimed a computer interface a search result generated by the online search engine in response to the altered query text, wherein the social-networking system that is configured to handle search queries is interpreted to be the claimed online search engine.]

Hazra discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose retrieve a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising sensor information received over a computer network from sensors associated with the user.
Banka discloses:
retrieve a sensor candidate that is responsive to the look-up sequence from a digital sensor entity data store comprising sensor information received over a computer network from sensors associated with the user [Paragraph 0014 teaches the sensor nodes are connected via a communication network 14 including network links 24, and sensor-network gateways 28. In particular embodiments, each sensor node 12 communicates only with one sensor-network gateway 28. Each sensor-network gateway 28 may link together multiple sensor nodes 12. Each sensor-network gateway 28 may be connected via communication link 24 to one or more aggregator nodes 16. Paragraph 0018 teaches sensor network 10 includes one or more sensor nodes 12. In particular embodiments, a sensor node 12 
Note: Aggregator node 12 collecting sensor data from sensor nodes via the sensor-network gateway is interpreted to read on the retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user. Aggregator nodes 12 is interpreted to be the claimed digital sensor entity data store, aggregator nodes 12 receiving sensor data via communication link to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra, by incorporating a sensor network comprising sensors linked to aggregators to collect sensor data, wherein sensors are associated with a mobile phone (see Banka Paragraph 0014, 0018, 0023, 0032, 0083, and 0113), because both applications are directed to query processing; incorporating a sensor network comprising sensors linked to aggregators to collect sensor data, wherein sensors are associated with a mobile phone improves the relevance and ranking of the query results (see Banka Paragraph 0116).

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US 20120197856 A1) hereinafter Banka, and further in view of Berk et al. (U.S. Publication No: US 20090094223 A1) hereinafter Berk.

Hazra and Banka disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, the submitted query comprising text submitted through a textual interface of a mobile device.
Berk discloses:
The method of claim 1, the submitted query comprising text submitted through a textual interface of a mobile device [Paragraph 0016, 0025, 0053, and Figure 5 teaches the facility determines the search query n-grams by decomposing the search query into its constituent n-grams. An n-gram, which is well-known in the art, is a subsequence of n items from a given sequence. Users can submit search queries to the facility via a public or private network, such as the Internet or an intranet. The users may be actual humans, computer programs such as web spi­ders or crawlers, or other entities. The examiner interprets n-grams to be text. The facility may be implemented in a variety of environments including a single, monolithic computer system, a distributed system, as well as various other combinations of computer systems or similar devices connected in various ways.  The examiner interprets the interface shown in Figure 5 to be reasonably displayed on a computing devices that include a desktops or laptops (mobile devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a facility that decomposes queries into constituent n-grams to find likely query classes (see Berk Paragraph 0025), configuring the client system to use the facility to determine the relevant query classes and then retrieve various types of content that correspond to the relevant query classes provides an advantage over requiring a user to specify a desired type of content in advance of submitting a search query (see Berk Paragraph 0039).


Hazra and Banka discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose the method of claim 11, the submitted query comprising text submitted through a textual interface of a mobile device.
Berk discloses:
The method of claim 11, the submitted query comprising text submitted through a textual interface of a mobile device [Paragraph 0016, 0025, 0053, and Figure 5 teaches facility determines the search query n-grams by decomposing the search query into its constituent n-grams. An n-gram, which is well-known in the art, is a subsequence of n items from a given sequence. Users can submit search queries to the facility via a public or private network, such as the Internet or an intranet. The users may be actual humans, computer programs such as web spi­ders or crawlers, or other entities. The examiner interprets n-grams to be text. The facility may be implemented in a variety of environments including a single, monolithic computer system, a distributed system, as well as various other combinations of computer systems or similar devices connected in various ways.  The examiner interprets the interface shown in Figure 5 to be reasonably displayed on a computing devices that include a desktops or laptops (mobile devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a facility that decomposes queries into constituent n-grams to find likely query classes (see Berk Paragraph 0025), configuring the client system to use the facility to determine the relevant query classes and then retrieve various types of content that correspond to the relevant query classes provides an advantage over requiring a user to specify a desired type of content in advance of submitting a search query (see Berk Paragraph 0039).


Hazra and Banka disclose most of the limitations as set forth in claim 10 but do not appear to expressly the apparatus of claim 19, the submitted query comprising text submitted through a textual interface of a mobile device
Berk discloses:
The apparatus of claim 19, the submitted query comprising text submitted through a textual interface of a mobile device [Paragraph 0016, 0025, 0053, and Figure 5 teaches facility determines the search query n-grams by decomposing the search query into its constituent n-grams. An n-gram, which is well-known in the art, is a subsequence of n items from a given sequence. Users can submit search queries to the facility via a public or private network, such as the Internet or an intranet. The users may be actual humans, computer programs such as web spi­ders or crawlers, or other entities. The examiner interprets n-grams to be text. The facility may be implemented in a variety of environments including a single, monolithic computer system, a distributed system, as well as various other combinations of computer systems or similar devices connected in various ways.  The examiner interprets the interface shown in Figure 5 to be reasonably displayed on a computing devices that include a desktops or laptops (mobile devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a facility that decomposes queries into constituent n-grams to find likely query classes (see Berk Paragraph 0025), configuring the client system to use the facility to determine the relevant query classes and then retrieve various types of content that correspond to the relevant query classes provides an advantage over requiring a user to specify a desired type of content in advance of submitting a search query (see Berk Paragraph 0039).

s 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US 20120197856 A1) hereinafter Banka, and further in view of Gruenstein et al.  (U.S. Publication No: 20180330728 A1) hereinafter Gruenstein.
As to claim 3:
Hazra and Banka disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, the submitted query comprising a voice query submitted to a natural language processing unit of a mobile device.
Gruenstein discloses:
The method of claim 1, the submitted query comprising a voice query submitted to a natural language processing unit of a mobile device [Paragraph 0035 and 0061 teach voice query client device receives the first voice query and the second voice query. The client device may be any suitable device that can receive voice queries and interact with a remotely located voice query processing system to process the received voice queries and determine how to respond to such queries. For example, the client device may be a smart appliance, a mobile device (e.g., a smartphone, a tablet computer, a notebook computer), a desktop computer, or a wearable computing device (e.g., a smartwatch or virtual reality visor) the voice query processing server system, as shown in FIG. 2B, is configured to receive voice query processing requests from one or more client devices, along with audio data for voice queries identified in the requests. The voice query processing system may communicate with the client devices over one or more networks using a network interface. In some implementations, the system 250 is distributed among multiple computers in one or more locations. The system may also include a speech recognizer, a natural language processor, a service hub, a gatekeeper, and a traffic analyzer, or a combination of all or some of components.]


As to claim 13:
Hazra and Banka disclose all of the limitations as set forth in claim 11 but do not appear to expressly disclose the method of claim 11, the submitted query comprising a voice query submitted to a natural language processing unit of a mobile device.
Gruenstein discloses:
The method of claim 11, the submitted query comprising a voice query submitted to a natural language processing unit of a mobile device [Paragraph 0035 and 0061 teach voice query client device receives the first voice query and the second voice query. The client device may be any suitable device that can receive voice queries and interact with a remotely located voice query processing system to process the received voice queries and determine how to respond to such queries. For example, the client device may be a smart appliance, a mobile device (e.g., a smartphone, a tablet computer, a notebook computer), a desktop computer, or a wearable computing device (e.g., a smartwatch or virtual reality visor) the voice query processing server system, as shown in FIG. 2B, is configured to receive voice query processing requests from one or more client devices, along with audio data for voice queries identified in the requests. The voice query processing system may communicate with the client devices 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a voice query client device configured to receive the first voice query and voice query processing system that includes a natural language processor (see Gruenstein Paragraph 0035 and 0061), because all three applications are directed to query processing; in certain instances, recognizing and identifying voice queries as legitimate or illegitimate voice queries is considered an advantage as it prevents a voice-based client from picking up all utterances made in a speech-enabled environment  (see Gruenstein Paragraph 0002 and 0022).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US 20120197856 A1) hereinafter Banka, and further in view of Guha. (U.S. Patent No: 7716199 B2) hereinafter Guha.
As to claim 6:
Hazra and Banka disclose all of the limitations as set forth in claim 1 and 5 but does not appear to expressly disclose the method of claim 5, each of the at least one sensor candidate further comprising at least one of a brand name, segment type, and product type associated with a sensor.
The method of claim 5, wherein the sensor candidate comprises at least one of a brand name, segment type, and product type associated with a sensor [Column 9 Lines 45-43, context processor 408 uses the received context IDs to 45 obtain the identified context files from the content server 410. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a context processor that provides context files containing a device type parameter associated with device sending the query (see Guha Column 9 Lines 45-43), because all three applications are directed to query processing; configuring the client system to use context processor to reformulate a query to include the device type as part of a query pre-processing step can refine, improve, or otherwise enhance the quality of the user's search query, or any combination thereof (see Guha Column 22 Lines 58-65).

As to claim 16:
Hazra and Banka disclose all of the limitations as set forth in claim 11 and 15 but do not appear to expressly disclose the method of claim 15, each of the at least one sensor candidate further comprising at least one of a brand name, segment type, and product type associated with a sensor.
Guha discloses:
The method of claim 15, each of the at least one sensor candidate further comprising at least one of a brand name, segment type, and product type associated with a sensor [Column 9 Lines 45-43, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a context processor that provides context files containing a device type parameter associated with device sending the query (see Guha Column 9 Lines 45-43), because all three applications are directed to query processing; configuring the client system to use context processor to reformulate a query to include the device type as part of a query pre-processing step can refine, improve, or otherwise enhance the quality of the user's search query, or any combination thereof (see Guha Column 22 Lines 58-65).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US 20120197856 A1) hereinafter Banka, and further in view of Choi (U.S. Publication No: 20170308292 A1) hereinafter Choi.
As to claim 7:

Choi discloses:
The method of claim 1, further comprising calculating the relevance score based on textual similarity between the look-up sequence and a data field of the sensor candidate [Paragraph 0015-0017 and 0112-0113  teaches a suggested query that is considered more relevant than other suggested queries may be displayed at the top of the query suggestion region 518D. For example, computing device 210 may execute a model that assigns a score or probability to each of the suggested queries based on text input (textual look-up sequence) and contextual information (data field). The examiner interprets the data field of the sensor candidate to be contextual data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a computing device coupled to a keyboard module that suggest queries based on a relevancy score indicating similarities regarding text input as n-grams and contextual information via a graphical keyboard (see Choi Paragraph 0112-0113), because all three applications are directed to query processing; configuring the client system, using such a graphical keyboard, advantageously allows a user to view suggested queries and obtain search results based on sug­gested queries without, in some cases, causing the user to lose focus, switch tasks, or switch between application user interfaces (see Choi Paragraph 0016).

As to claim 17:

Choi discloses:
The method of claim 11, the relevance score calculated based on textual similarity between the look-up sequence and a data field of the sensor candidate [Paragraph 0113 teaches a suggested query that is considered more relevant than other suggested queries may be displayed at the top of the query suggestion region 518D. For example, computing device 210 may execute a model that assigns a score or probability to each of the suggested queries based on text input and contextual information. The examiner interprets the data field of the sensor candidate to be contextual data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a computing device coupled to a keyboard module that suggest queries based on a relevancy score indicating similarities regarding text input as n-grams and contextual information via a graphical keyboard (see Choi Paragraph 0112-0113), because all three applications are directed to query processing; configuring the client system, using such a graphical keyboard, advantageously allows a user to view suggested queries and obtain search results based on sug­gested queries without, in some cases, causing the user to lose focus, switch tasks, or switch between application user interfaces (see Choi Paragraph 0016).


Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al.  (U.S. Publication No: 20180039691 A1) hereinafter Hazra, in view of Banka et al. (U.S. Publication No: US .
As to claim 8:
Hazra and Banka disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, further comprising calculating the relevance score based on a weighted mean of sensor characteristics comprising: frequency of usage, duration of usage, last-used time, and novelty factor.
Ramer discloses:
The method of claim 1, further comprising calculating the relevance score based on a weighted mean of sensor characteristics comprising: frequency of usage, duration of usage, last-used time, and novelty factor [Paragraph 0099 teaches relevance may be based at least in part on a statistical association. The relevance may be a score. The statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility. The information relating to a mobile communication facility may include a user history, a user transaction, a geographic location, geographic proximity, a user device, a time, a user character­istic, or a mobile communication facility characteristic. The mobile communication facility may include a motion detector such as an accelerometer or a gyroscope. The client application interface may monitor data recorded in or data output from the accelerometer, gyroscope, sensor, or other motion detector facility analyzing the data to determine a motion of the mobile communication facility.  Paragraph 0090 teaches a collaborative filtering protocol collecting preference data to be analyzed statistically to identify characteristics of subgroup members, with similar preference profiles. Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a prefer­ence function may be created using the model/summary. Such information may be collected from many individual mobile subscriber characteristic data sets, and data may be collected from many 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating data collected in mobile subscriber characteristics database to calculate a score via weighted averages (see Ramer Paragraph 0067, 0090, 0099, and 0105), because all three applications are directed to query processing; configuring the client system to incorporate data collected in mobile subscriber characteristics database to calculate a score via weighted averages allows for the client system to utilize the mobile subscriber information to help better assess the desired search targets of a user using a mobile communication facility (see Ramer Paragraph 0130).

As to claim 9:

Ramer discloses:
The method of claim 1, the altering the query text comprising: replacing one or more words in the query text with an entity name of the sensor candidate [Paragraph 0175, 0176, and 0180 teaches an interactive process between the mobile communication facility and the query assistance facility that may be used for assisted query formation. For example, a user may provide a query entry 120"Coltrain" that is sent through a wireless communication facility 104 so that the query assistance facility 210 may begin. The user's filter algorithm facility may use information such as a history of online purchases, product names, numbers, purchase amounts, and purchase dates and times. Within the databases associated with the filter algorithm facility there may be a history of many recent purchases of compact discs recorded by the saxo­phonist, John Coltrane. Because the original user query entry, "Coltrain" is not a known word, the query assistance facility may predict a correction. A user with a particular search, such as a phone number for a particular individual, may wish to suppress corrections or suggestions that might be generated with assisted query formulation 2400, which might other­wise try to replace a correct, but unusual, name spelling with more conventional or popular subject matter.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a query assistance facility that is configured to replace one or more words with an entity name (see Ramer Paragraph 0067, 0090, 0099, and 0105), because all three applications are directed to query processing; configuring the client system to incorporate data collected in mobile subscriber characteristics database to assist users in writing and formulating queries 

As to claim 10:
Hazra and Banka disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, the altering the query text comprising: providing the query-related sensor candidates to a speller module of a search engine interface to correct spelling in the query text.
Ramer discloses:
The method of claim 1, the altering the query text comprising: providing the query-related sensor candidate to a speller module of a search engine interface to correct spelling in the query text [Paragraph 0450 teaches a search query may be disam­biguated on the mobile communication facility 102. Disambiguation may take place on the mobile communication facility 102 or on a server application. Disambiguation may involve SMS translation, a spell check algorithm, a spell check table, a phonetic spelling algorithm, a phonetic spell­ing table, or a numeric keypad word translation. The examiner interprets the mobile communication facility to be the search engine interface.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating a computing device coupled to a keyboard module that suggest queries based on a relevancy score indicating similarities regarding text input as n-grams and contextual information via a graphical keyboard (see Ramer Paragraph 0067, 0090, 0099, and 0105), because all three applications are directed to query processing; configuring the client system to incorporate data collected in mobile subscriber characteristics database to assist users in writing and formulating queries via spell check algorithms and/or spell check tables allows for the client system to 

As to claim 18:
Hazra and Banka disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 11, the relevance score calculated based on a weighted mean of sensor characteristics comprising: frequency of usage, duration of usage, last-used time, and novelty factor.
Ramer discloses:
The method of claim 11, the relevance score calculated based on a weighted mean of sensor characteristics comprising: frequency of usage, duration of usage, last-used time, and novelty factor [Paragraph 0099 teaches relevance may be based at least in part on a statistical association. The relevance may be a score. The statistical association may relate to an association between the mobile content and the information relating to a mobile communication facility. The information relating to a mobile communication facility may include a user history, a user transaction, a geographic location, geographic proximity, a user device, a time, a user character­istic, or a mobile communication facility characteristic. The mobile communication facility may include a motion detector such as an accelerometer or a gyroscope. The client application interface may monitor data recorded in or data output from the accelerometer, gyroscope, sensor, or other motion detector facility analyzing the data to determine a motion of the mobile communication facility.  Paragraph 0090 teaches a collaborative filtering protocol collecting preference data to be analyzed statistically to identify characteristics of subgroup members, with similar preference profiles. Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a prefer­ence function may be created using the model/summary. Such information may be collected from many individual mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Hazra and Banka, by incorporating data collected in mobile subscriber characteristics database to calculate a score via weighted averages (see Ramer Paragraph 0067, 0090, 0099, and 0105), because all three applications are directed to query processing; configuring the client system to incorporate data collected in mobile subscriber characteristics database to calculate a score via weighted averages allows for the client system to utilize the mobile subscriber information to help better assess the desired search targets of a user using a mobile communication facility (see Ramer Paragraph 0130).

Response to Arguments
The following is in response to Applicant’s arguments filed on March 24, 2021. 
Applicant’s arguments regarding claim rejections based on 35 U.S.C. 103 have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Regarding the Office Action rejection of claims 1-20 under 35 U.S.C. 101, the applicant presents the following arguments and amendments in the March 24, 2021 remarks pages 10-11.
Applicant respectfully submits that claim 1 does not recite an abstract idea….

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The newly amended limitation of claim 1, 11, and 19, “retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as recited in the newly amended claim 1, receiving query text based on a query submitted by a user, retrieving, a sensor candidate that is responsive to the look-up sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user, submitting the altered query to an online search engine to retrieve results relevant to the submitted query, and outputting through a computer interface a search result generated by the online search engine in response to the altered query text, are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive 
The examiner’s interpretation of the claims reciting an abstract idea in view of the amendments and the applicant’s argument is also maintained. The limitations directed towards generating a look-up sequence corresponding to the query text, generating, for the sensor candidate, a relevance score quantifying a relevance between the look-up sequence and the sensor candidate, determining based on the relevance score that the sensor candidate qualifies as a query related sensor candidate, and generating an altered query by altering the query text based on information from the query-related sensor candidate, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. The aforementioned limitations encompass a user mentally generating an alternative search query and mentally generating sensor candidates to construct alternative search queries that are of relevance to the user. The examiner provides the same example from the previous office action, a hungry user thinking of grocery stores within walking distance can mentally alter that thought (or query) from grocery stores with walking distance to fast food restaurants in walking distance based on an awareness of time or lack thereof. Therefore, the examiner maintains the interpretation that claims 1, 11, and 19 include limitations that are directed to towards an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169